DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the communication filed on June 2, 2020.  Claims 1-30 were originally received for consideration.  Per the received preliminary amendment, no claims have been cancelled or added. 
2.	Claims 1-30 are currently pending consideration.

Information Disclosure Statement

3.	An attached and initialed copy of Applicant’s IDS (form 1449), received on 9/17/2020, is attached to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,673,842.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘842 Patent anticipate the limitations of the present application as mapped below. 

Application Claim 1
U.S. Patent 10,044,704
2. The imaging device of claim 1, wherein the candidate article moves in a theatre of operation. 







































3. The imaging device of claim 1, wherein the candidate article is within a container, wherein the container is a box. 4. The imaging device of claim 1, wherein the candidate article is within a container, wherein the container is a shipping container. 5. The imaging device of claim 1, wherein the candidate article is within a container, wherein the container is layered. 6. The imaging device of claim 1, wherein the image is communicated to a server or device coupled to the imaging device and wherein the corresponding indication of authenticity is received by the imaging device from said server or device coupled to the imaging device. 
7. The imaging device of claim 1, wherein the signature of each respective authentication code is stored in a database. 8. The imaging device of claim 1, further configured to receive a subsequent image at a subsequent time from the imaging device. 9. The imaging device of claim 1, wherein the imaging device is selected from a smart phone, optical scanner, remote camera, or video feed. 
13. The imaging device of claim 12, wherein the person moves in a theatre of operation. 14. The imaging device of claim 11, wherein the information is identification information. 

15. The imaging device of claim 11, wherein concealment or masking is by PPE. 16. The imaging device of claim 15, wherein the PPE is comprised of suit, shoes, gloves, mask or helmet. 


21. A method comprising: imaging an authentication code on a candidate article using an imaging device executed by a processor, wherein the imaging device has computer control code thereon; and determining an indication of authenticity between a signature of the candidate article and a signature of a reference article; and retrieving information associated with the reference article based upon said determination; wherein the candidate article signature and reference article signature each are 

receiving a first authentication code associated with a person and determining a first signature associated with the first authentication code;
receiving an image of a candidate article having a second authentication code from an imaging device;
determining a second signature associated with the second authentication code;
comparing the second signature associated with the second authentication code with a reference signature from a reference article to determine whether the candidate article is the reference article,
wherein the reference article is a container that may move in a theatre of observation; and
wherein the second signature is generated by processing a plurality of elements present on the candidate article, and wherein the elements are described using a set of source likenesses and given a numerical similarity score or a collection of numerical similarity scores calculated by comparing an image representation of a location in the article to a predefined shape or set of shapes among the source likenesses and performing a correlation operation between the image representation and the shape or set of shapes to produce a similarity score or a set of similarity scores from the result of the correlation operation.

2. The server of claim 1, wherein the container is a garment worn by a person.
3. The server of claim 1, wherein the container is a garment of personal protective equipment having a predefined period of authorized use by the person.
4. The server of claim 1, further configured for receiving a subsequent image at a subsequent time from the imaging device.
5. The server of claim 4, further configured for displaying, on a user interface, a map outline of the received images with reference to a known outline of an imaged area.
6. The server of claim 1, wherein the container is multiple garments worn by a person.
7. The server of claim 6, wherein each of the multiple garments have respective authentication codes.
8. The server of claim 1, wherein the signature of each respective authentication code is stored in a database.
9. The server of claim 7, wherein the authentication code of the multiple garments worn by the person are not the same, the server configured to match differing authentication codes with the multiple garments worn by the person.
10. The server of claim 1, further configured for receiving a second image having an authentication code from a second imaging device.


11. The server of claim 1, wherein the container is a shipping container.
12. The server of claim 1, wherein the container is a wrapper for a pallet.








9. The server of claim 7, wherein the authentication code of the multiple garments worn by the person are not the same, the server configured to match differing authentication codes with the multiple garments worn by the person.


8. The server of claim 1, wherein the signature of each respective authentication code is stored in a database.

4. The server of claim 1, further configured for receiving a subsequent image at a subsequent time from the imaging device.

4. The server of claim 1, further configured for receiving a subsequent image at a subsequent time from the imaging device.

1.  wherein the reference article is a container that may move in a theatre of observation



1.  wherein the reference article is a container that may move in a theatre of observation


1.  receiving a first authentication code associated with a person and determining a first signature associated with the first authentication code;

1.  wherein the reference article is a container that may move in a theatre of observation

1.  receiving a first authentication code associated with a person and determining a first signature associated with the first authentication code;

9. The server of claim 7, wherein the authentication code of the multiple garments worn by the person are not the same, the server configured to match differing authentication codes with the multiple garments worn by the person.




4. The server of claim 1, further configured for receiving a subsequent image at a subsequent time from the imaging device.




4. The server of claim 1, further configured for receiving a subsequent image at a subsequent time from the imaging device.

4. The server of claim 1, further configured for receiving a subsequent image at a subsequent time from the imaging device.

4. The server of claim 1, further configured for receiving a subsequent image at a subsequent time from the imaging device.


Same mapping as applied above for claims 1-20.














Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,673,842.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘842 Patent anticipate the limitations of the present application as mapped below. 

Application Claims
U.S. Patent 10,673,842
1. An imaging device having computer control code thereon that when executed by a processor: images an authentication code on a candidate article; and determines an indication of authenticity between a signature of the candidate article authentication code and a signature of a reference article authentication 




2. The imaging device of claim 1, wherein the candidate article moves in a theatre of operation. 
3. The imaging device of claim 1, wherein the candidate article is within a container, wherein the container is a box. 4. The imaging device of claim 1, wherein the candidate article is within a container, wherein the container is a shipping container. 5. The imaging device of claim 1, wherein the candidate article is within a container, wherein the container is layered. 6. The imaging device of claim 1, wherein the image is communicated to a server or device coupled to the imaging device and wherein the corresponding indication of authenticity is received by the imaging device from said server or device coupled to the imaging device. 
7. The imaging device of claim 1, wherein the signature of each respective authentication code is stored in a database. 8. The imaging device of claim 1, further configured to receive a subsequent image at a subsequent time from the imaging device. 9. The imaging device of claim 1, wherein the imaging device is selected from a smart phone, optical scanner, remote camera, or video feed. 10. The imaging device of claim 2, wherein the theatre of operation is selected from a shipyard, warehouse, military operations, or health care settings. 11. The imaging device of claim 1, wherein an identity of the candidate article is concealed or otherwise masked. 12. The imaging device of claim 11, wherein the 
13. The imaging device of claim 12, wherein the person moves in a theatre of operation. 14. The imaging device of claim 11, wherein the information is identification information. 

15. The imaging device of claim 11, wherein concealment or masking is by PPE. 16. The imaging device of claim 15, wherein the PPE is comprised of suit, shoes, gloves, mask or helmet. 17. The imaging device of claim 11, wherein the image is communicated to a server or device coupled to the imaging device and wherein the corresponding indication of authenticity is received by the imaging device from the server or the device coupled to the imaging device. 18. The imaging device of claim 11, wherein the signature of each respective authentication code is stored in a database. 19. The imaging device of claim 11, further configured to receive a subsequent image at a 
21. A method comprising: imaging an authentication code on a candidate article using an imaging device executed by a processor, wherein the imaging device has computer control code thereon; and determining an indication of authenticity between a signature of the candidate article and a signature of a reference article; and retrieving information associated with the reference article based upon said determination; wherein the candidate article signature and reference article signature each are generated by processing a plurality of elements present on the candidate article and reference article, respectively, and wherein the elements are described using a set of source likenesses and given a numerical similarity score or a collection of numerical similarity scores relative to said likenesses; and wherein said indication of authenticity is based upon the result of a correlation operation between candidate article signature and reference article signature. 22. The method of claim 21, wherein an identity of the candidate article is concealed or otherwise masked, and wherein the candidate article and 



2. The imaging device of claim 1, wherein the container moves in a theatre of operation.


3. The imaging device of claim 1, wherein the container is a box.


4. The imaging device of claim 1, wherein the container is a shipping container.


5. The imaging device of claim 1, wherein the container is layered.


6. The imaging device of claim 1, wherein the image is communicated to a server or device coupled to the imaging device and wherein the corresponding indication of authenticity is received by the imaging device from said server or device coupled to the imaging device.


7. The imaging device of claim 1, wherein the signature of each respective authentication code is stored in a database.

8. The imaging device of claim 1, further configured to receive a subsequent image at a subsequent time from the imaging device.

9. The imaging device of claim 1, wherein the imaging device is selected from a smart phone, optical scanner, remote camera, or video feed.

10. The imaging device of claim 2, wherein the theatre of operation is selected from a shipyard, warehouse, military operations, or health care settings.

1.  comprising an enveloping material capable of concealing or otherwise masking the contents of the container;



2. The imaging device of claim 1, wherein the container moves in a theatre of operation.

11. A method comprising: imaging an authentication code on a candidate article using an imaging device executed by a processor, wherein the imaging device has computer control code thereon; and determining an indication of authenticity between the signature of the candidate article and a signature of a reference article, wherein the reference article is a container comprising an enveloping material capable of concealing or otherwise masking the contents of the container; wherein the candidate article signature is generated by processing a plurality of elements present on the candidate article, and wherein the elements are described using a set of source likenesses and given a numerical similarity score or a collection of numerical similarity scores calculated by comparing an image representation of a location in the article to a predefined shape or set of shapes among the source likenesses and performing a correlation operation between the image representation and the shape or set of shapes to produce a similarity score or a set of similarity scores from the result of the correlation operation.

13. The method of claim 11, wherein the container is a box.
14. The method of claim 11, wherein the container is a shipping container.
15. The method of claim 11, wherein the container is layered.
16. The method of claim 11, wherein the image is communicated to a server or device coupled to the imaging device and wherein the corresponding indication of authenticity is received by the imaging device from said server or device coupled to the imaging device.
17. The method of claim 11, wherein the signature of each respective authentication code is stored in a database.
18. The method of claim 11, further configured to receive a subsequent image at a subsequent time from the imaging device.
19. The method of claim 11, wherein the imaging device is selected from a smart phone, optical scanner, remote camera, or video feed.
20. The method of claim 11, wherein the theatre of operation is selected from a shipyard, warehouse, military operations, or health care settings.


The rest of the claims are rejected with the same mapping as applied above in claims 1-20. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
01/07/2022Primary Examiner, Art Unit 3649